 



Exhibit 10.9

EXECUTION COPY
WAIVER AND SECOND AMENDMENT
TO
CREDIT AGREEMENT
          THIS WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT (the “Agreement”)
is being executed and delivered as of March 12, 2007 by and among CBIZ, Inc., a
Delaware corporation (the “Company”), the “Guarantors” as defined in the Credit
Agreement, the several financial institutions from time to time party to the
Credit Agreement referred to and defined below (collectively, the “Lenders”) and
Bank of America, N.A. (“Bank of America”), as administrative agent for the
Lenders (in such capacity, the “Agent”). Undefined capitalized terms used herein
shall have the meanings ascribed to such terms in such Credit Agreement as
defined below, and section references used herein, shall, unless otherwise
specified, refer to sections of such Credit Agreement as defined below.
W I T N E S S E T H:
          WHEREAS, the Company, the Lenders and the Agent have entered into that
certain Credit Agreement dated as of February 13, 2006 (as may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which, among other things, the Lenders have agreed to
provide, subject to the terms and conditions contained therein, certain loans
and other financial accommodations to or for the benefit of the Company;
          WHEREAS, in connection with the Credit Agreement, the Guarantors have
each executed and delivered in favor of the Agent and the Lenders a certain
Guaranty pursuant to which the Guarantors have guaranteed the Company’s
obligations under the Credit Agreement;
          WHEREAS, pursuant to Section 8.08 of the Credit Agreement, the Company
is not permitted to incur or permit any Subsidiary to incur any Contingent
Obligations, unless expressly permitted by one or more of clauses (a) through
(h) of such section;
          WHEREAS, clause (g) of Section 8.08 permits Contingent Obligations
incurred by the Company in connection with a Permitted Acquisition if the
aggregate maximum amount of such Contingent Obligations (other than that
incurred in connection with the Acquisition of any Excluded Subsidiary) does not
exceed at any time an amount equal to the lesser of 10% of the total assets of
the Company and its Subsidiaries on a consolidated basis or 50% of the Tangible
Net Worth;
          WHEREAS, the Company has notified the Agent and the Lenders that it
has incurred, as of December 31, 2006, Contingent Obligations in connection with
Permitted Acquisitions in excess of 50% of Tangible Net Worth, and that such
incurrence caused the

 



--------------------------------------------------------------------------------



 



Company to fail to comply with Section 8.08 as of such date resulting in an
Event of Default under Section 9.01(c) (the “Contingent Obligations Default”);
and
          WHEREAS, the Company has requested that the Majority Lenders, and
subject to the terms and conditions set forth herein, the Majority Lenders have
agreed to, waive the Contingent Obligations Default and amend the Credit
Agreement in certain respects as hereinafter set forth.
          NOW, THEREFORE, in consideration of the foregoing premises, the terms
and conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company, the Guarantors, the
Majority Lenders and the Agent, such parties hereby agree as follows:
          1. Amendment. Subject to the satisfaction of the condition set forth
in Paragraph 3 of this Agreement, Section 8.08(g) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
     “(g) Contingent Obligations incurred by the Company in connection with a
Permitted Acquisition; provided that the aggregate maximum amount of such
Contingent Obligations (other than Contingent Obligations incurred in connection
with the Acquisition of any Excluded Subsidiary) does not exceed at any time an
amount equal to 10% of the total assets of the Company and its Subsidiaries on a
consolidated basis; and”
          2. Waiver. Subject to the satisfaction of the condition set forth in
Paragraph 3 of this Agreement, the Majority Lenders hereby waive the Contingent
Obligations Default.
          3. Effectiveness of this Agreement; Conditions Precedent. The
provisions of Paragraph 1 and Paragraph 2 of this Agreement shall be deemed to
have become effective as of the date of this Agreement, but such effectiveness
shall be expressly conditioned upon the receipt by the Agent of an executed
counterpart of this Agreement executed and delivered by duly authorized officers
of the Company and the Majority Lenders.
          3. Representations and Warranties.
     (a) The Company hereby represents and warrants that this Agreement and the
Credit Agreement as amended by this Agreement constitute the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms.
     (b) The Company hereby represents and warrants that its execution, delivery
and performance of this Agreement and the Credit Agreement as amended by this
Agreement have been duly authorized by all proper corporate action, do not
violate any provision of its certificate of incorporation or bylaws, will not
violate any law, regulation, court order or writ applicable to it, and will not
require the approval or consent of any Governmental Authority, or of any other
third party under the terms of any contract or agreement to which the Company or
any of the Company’s Subsidiaries is bound.

2



--------------------------------------------------------------------------------



 



     (c) The Company hereby represents and warrants that, upon giving effect to
the provisions of this Agreement, (i) no Default or Event of Default has
occurred and is continuing or will have occurred and be continuing and (ii) all
of the representations and warranties of the Company contained in the Credit
Agreement and in each other Loan Document (other than representations and
warranties which, in accordance with their express terms, are made only as of an
earlier specified date) are, and will be, true and correct as of the date of the
Company’s execution and delivery of this Agreement in all material respects as
though made on and as of such date.
     (d) The Company hereby represents and warrants that there has occurred
since December 31, 2005, no event or circumstance that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
     (e) The Company hereby represents and warrants that there are no actions,
suits, investigations, proceedings, claims or disputes pending, or to the best
knowledge of the Company, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against the Company, its
Subsidiaries or any of their respective properties which purport to affect or
pertain to this Agreement, the Credit Agreement or any other Loan Document or
any of the transactions contemplated hereby or thereby, or which could
reasonably be expected to have a Material Adverse Effect
          4. Reaffirmation, Ratification and Acknowledgment; Reservation. The
Company and each Guarantor hereby (a) ratify and reaffirm all of their payment
and performance obligations, contingent or otherwise, under each Loan Document
to which they are a party, (b) agree and acknowledge that such ratification and
reaffirmation are not a condition to the continued effectiveness of such Loan
Documents, and (c) agree that neither such ratification and reaffirmation, nor
the Agent’s or any Lender’s solicitation of such ratification and reaffirmation,
constitutes a course of dealing giving rise to any obligation or condition
requiring a similar or any other ratification or reaffirmation from the Company
or such Guarantors with respect to any subsequent modifications to the Credit
Agreement or the other Loan Documents. The Credit Agreement is in all respects
ratified and confirmed. Each of the Loan Documents shall remain in full force
and effect and is hereby ratified and confirmed. Except as expressly waived in
Paragraph 2 hereof, neither the execution, delivery nor effectiveness of this
Agreement shall operate as a waiver of any right, power or remedy of the Agent
or the Lenders, or of any Default or Event of Default (whether or not known to
the Agent or the Lenders), under any of the Loan Documents, all of which rights,
powers and remedies, with respect to any such Default or Event of Default or
otherwise, are hereby expressly reserved by the Agent and the Lenders. This
Agreement shall constitute a Loan Document for purposes of the Credit Agreement.
          5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS; PROVIDED THAT THE PARTIES
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

3



--------------------------------------------------------------------------------



 



          6. Agent’s Expenses. The Company hereby agrees to promptly reimburse
the Agent for all of the reasonable out-of-pocket expenses, including, without
limitation, attorneys’ and paralegals’ fees, it has heretofore or hereafter
incurred or incurs in connection with the preparation, negotiation and execution
of this Agreement.
          7. Counterparts. This Agreement may be executed in counterparts and
all of which together shall constitute one and the same agreement among the
parties.
* * * *

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

           
CBIZ, INC.
      By           Name:           Title:        

Signature Page to
Waiver and Second Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



     
THE GUARANTORS:
  ANDERSON HUNT, LLC
BENMARK, INC.
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF ATLANTA, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF MARYLAND, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF BOCA RATON, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF CHICAGO, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF COLORADO, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF COLUMBIA, INC.
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF KANSAS CITY, INC.
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF NEW YORK, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF OHIO, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF NORTHERN CALIFORNIA, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF ORANGE COUNTY, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF PHOENIX, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF SAN DIEGO, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF SOUTH FLORIDA, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF TOPEKA, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF WICHITA, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF WISCONSIN, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF ST. LOUIS, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY OF UTAH, LLC
 
  CBIZ ACCOUNTING, TAX & ADVISORY, LLC
 
  CBIZ BEATTY SATCHELL, LLC
 
  CBIZ BENEFITS & INSURANCE SERVICES, INC.
 
  CBIZ BVKT, LLC
 
  CBIZ GIBRALTAR REAL ESTATE SERVICES, LLC

Signature Page to
Waiver and Second Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  CBIZ HARBORVIEW, LLC
 
  CBIZ INSURANCE SERVICES, INC.
 
  CBIZ KA CONSULTING SERVICES, LLC
 
  CBIZ KESSLER GOVERNMENT RELATIONS, LLC
 
  CBIZ M & S CONSULTING SERVICES, LLC
 
  CBIZ M.T. DONAHOE & ASSOCIATES, LLC
 
  CBIZ MEDICAL MANAGEMENT PROFESSIONALS, INC.
 
  CBIZ MMP OF TEXAS, LLC
 
  CBIZ NETWORK SOLUTIONS, LLC
 
  CBIZ NETWORK SOLUTIONS CANADA, INC.
 
  CBIZ OPERATIONS, INC.
 
  CBIZ PHILIP-RAE, LLC
 
  CBIZ PROPERTY TAX SOLUTIONS, LLC
 
  CBIZ RETIREMENT CONSULTING, INC.
 
  CBIZ SK&B, LLC
 
  CBIZ SOUTHERN CALIFORNIA, LLC
 
  CBIZ SPECIAL RISK INSURANCE SERVICES, INC.
 
  CBIZ TAX AND ADVISORY OF NEBRASKA INC.
 
  CBIZ TECHNOLOGIES, LLC
 
  CBIZ VALUATION GROUP, LLC
 
  CBIZ VINE STREET HOLDING CORP.
 
  CBIZ WEST, INC.
 
  CBIZ WESTERN KANSAS, INC.
 
  CBIZ WORKSITE SERVICES, INC.
 
  DP & CO. BUSINESS SERVICES, INC.
 
  G&C BUSINESS SERVICES, INC.
 
  GOVERNMENT EMPLOYEE BENEFITS CORPORATION OF GEORGIA
 
  MHM RESOURCES, INC.
 
  MHM RETIREMENT PLAN SOLUTIONS, LLC
 
  MEDICAL MANAGEMENT SYSTEMS, INC.
 
  ONECBIZ, INC.
 
  TRILINC CONSULTING, INC.
 
  TRIMED INDIANA, LLC
 
  VARNEY BUSINESS SERVICES, INC.

                    By:         Name:  Kelly J. Kuna       Title:   Treasurer  
 

Signature Page to
Waiver and Second Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Agent    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    
 
                BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

Signature Page to
Waiver and Second Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By           Name:           Title:      

Signature Page to
Waiver and Second Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By           Name:           Title:        

Signature Page to
Waiver and Second Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



            HUNTINGTON NATIONAL BANK, as a Lender
      By           Name:           Title:        

Signature Page to
Waiver and Second Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION, as a Lender
      By           Name:           Title:        

Signature Page to
Waiver and Second Amendment to
Credit Agreement

 